                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   CHONG and MARILYN YIM, et al.,                           CASE NO. C18-0736-JCC
10                              Plaintiffs,                   ORDER
11          v.

12   THE CITY OF SEATTLE,

13                              Defendant.
14

15          This matter comes before the Court on the motions for leave to file amicus curiae briefs
16   submitted by the National Apartment Association (“NAA”) (Dkt. No. 39), the Consumer Data
17   Industry Association (“CDIA”) and the National Association of Professional Background
18   Screeners (“NAPBS”) (Dkt. No. 42), and the National Consumer Reporting Association
19   (“NCRA”) (Dkt. No. 44). Having thoroughly considered the parties’ briefing and the relevant
20   record, the Court hereby GRANTS the motions for the reasons explained herein.
21   I.     BACKGROUND
22          Plaintiffs, individual landlords and a membership association providing screening
23   services to its landlord members, have filed suit against the City of Seattle, challenging the
24   constitutionality of Seattle Municipal Code § 14.09 (“Seattle’s Fair Chance Housing Ordinance”
25   or “the Ordinance”). (Dkt. No. 1-1 at 2–5.) Specifically, they allege that the ordinance, which
26   generally precludes landlords from taking adverse action against tenants and prospective tenants


     ORDER
     C18-0736-JCC
     PAGE - 1
 1   based on criminal history, violates landlords’ free speech and substantive due process rights. (Id.

 2   at 14–18.)

 3          The parties have filed cross motions for summary judgment. (Dkt. Nos. 23, 33.) The

 4   Court previously granted leave to file amicus curiae briefs to four organizations in support of

 5   Defendant. (Dkt. Nos. 22, 37.) On November 20, 2018, the NAA sought leave to file an amicus

 6   curiae brief, in support of Plaintiffs, regarding the Ordinance’s impact on landlords and the

 7   rental market. (Dkt. No. 39.) On November 21, 2018, CDIA and NAPBS jointly sought leave to

 8   file an amicus curiae brief, in support of Plaintiffs, addressing (1) the critical role tenant
 9   screening plays in the rental market, (2) how federal law requires screening of tenants, and (3)
10   how the Ordinance is preempted by federal law. (Dkt. No. 42.) On November 23, 2018, NCRA
11   sought leave to file an amicus curiae brief, also in support of Plaintiffs, addressing (1) how the
12   Ordinance fails to give proper notice, (2) how the Ordinance is unconstitutionally overbroad, and
13   (3) how the Ordinance is preempted by federal law. (Dkt. No. 44.)
14   II.    DISCUSSION

15          District courts have “broad discretion” regarding the appointment of amici. Hoptowit v.

16   Ray, 682 F.2d 1237, 1260 (9th Cir. 1982), abrogated on other grounds by Sandin v. Conner, 515

17   U.S. 472 (1995). District courts frequently welcome amicus briefs from non-parties “concerning

18   legal issues that have potential ramifications beyond the parties directly involved or if the amicus

19   has ‘unique information or perspective that can help the court beyond the help that the lawyers

20   for the parties are able to provide.’” Skokomish Indian Tribe v. Goldmark, 2013 WL 5720053,

21   slip op. at 1 (W.D. Wash. 2013) (quoting NGV Gaming, Ltd. v. Upstream Point Molate, LLC,

22   355 F. Supp. 2d 1061, 1067 (N.D. Cal. 2005)).

23          Defendant argues that the Court should not allow CDIA, NAPBS, and NCRA to file their

24   proposed briefs because the briefs “press[] claims and arguments Plaintiffs do not assert.” (Dkt.

25   No. 45.) While it is true that courts often decline to consider arguments raised only in amici

26   briefing, see, e.g., United States v. Wahchumwah, 710 F.3d 862, 868 n.2 (9th Cir. 2013), this


     ORDER
     C18-0736-JCC
     PAGE - 2
 1   does not preclude the Court from hearing amici’s arguments at this stage of the litigation.

 2   Instead, this is a factor properly considered when the Court addresses the merits of the pending

 3   motions for summary judgment.

 4          The Court finds that the proposed amicus briefs would be useful to it in resolving this

 5   case. As the Court has previously acknowledged twice before (Dkt. Nos. 22 at 4, 37 at 2), the

 6   issues in the underlying litigation could have ramifications beyond the current parties, making all

 7   three proposed amicus briefs appropriate. Moreover, there are already four Court-approved amici

 8   who support Defendant (Dkt. Nos. 22, 37), while Plaintiffs currently have none.
 9   III.   CONCLUSION

10          For the foregoing reasons, the motions for leave to file amicus curiae briefs (Dkt. Nos.

11   39, 42, 44) are GRANTED. None of these amici need to separately file their amicus briefs, as all

12   amici attached them as exhibits to their motions (Dkt. Nos. 39-1, 42-1, 44-1).

13          DATED this 19th day of December 2018.




                                                          A
14

15

16
                                                          John C. Coughenour
17                                                        UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26


     ORDER
     C18-0736-JCC
     PAGE - 3
